DETAILED ACTION
This is an Office action based on application number 17/682,818 filed 28 February 2022, which is a continuation of US Application numbers 16/933,853 filed 20 July 2020 and 14/929,160 filed 30 October 2015. The application, further, claims foreign priority to KR10-2015-0024448 filed 17 February 2015, KR10-2014-0156462 filed 11 November 2014, KR10-2014-0151571 filed 3 November 2014, and KR10-2014-0150799 filed 1 November 2014. Claims 1-22 are pending.
Amendments to the claims, filed 16 November 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-10, 12-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2012/0329970 A1) (Kishioka) in view of Lee et al. (US Patent Application Publication No. US 2014/0162044 A1) (Lee).

Regarding instant claims 1, 6-10, 12-16, and 21:
	Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]). Kishioka further discloses that the acrylic polymer comprises a monomer selected from an (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group, wherein the Tg of a homopolymer formed from the monomer is -10ºC or higher  (paragraph [0031-0032]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The combination of the hydroxyl group-containing (meth)acrylate and the (meth)acrylic alkyl ester is construed to meet the claimed (meth)acrylic copolymer.
	Specifically regarding claim 8, Kishioka discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]).
	Specifically regarding claim 12, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acrylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	Specifically regarding claim 13, Kishioka further discloses that the acrylic polymer is formed from monomer components inclusive of(meth)acrylic alkyl esters, amide group-containing monomers, alkoxy group-containing monomers, and phenyl group-containing monomers (paragraph [0032; 0040]).
	Specifically regarding claim 14, Kishioka further discloses that the acrylic polymer comprises a content of carboxyl-containing monomers (paragraph [0064]).
	Specifically regarding claim 15, Kishioka further discloses that the acrylic polymer comprises a polymerization initiator (paragraph [0068]) and a crosslinking agent (paragraph [0080]).
	Specifically regarding claim 16, Kishioka further discloses that the acrylic polymer comprises silane coupling agents (paragraph [0080]).
	Specifically regarding claim 21, Kishioka further discloses that the acrylic polymer is polymerized by irradiation with an active energy ray inclusive of ultraviolet rays (paragraphs [0065-0066]), which is construed to meet the claimed limitation of the adhesive film is cured by UV irradiation.
	Kishioka is silent with regard to the storage modulus properties of the adhesive film. Kishioka is further silent with regard to a content of specific organic particles.
	However, Lee discloses adhesive films for an optical display, wherein the adhesive comprises core-shell particles (paragraph [0003]). Lee further discloses that the core-shell particles are comprised of a composition inclusive of organic compounds (paragraph [0014]). Said core-shell particles comprised of a composition inclusive of organic compounds is construed to meet the organic particles recited by claim 6.
	Lee teaches that the inclusion of core-shell particles enables the adhesive film to absorb external-impacts to prevent a polarizer or polarizer plate from cracking (paragraph [0031]).
	Specifically regarding claim 7, Lee further discloses that said core-shell particles have an average particle diameter of about 3 µm or less (paragraph [0012]), which is inclusive of the claimed nanoparticles; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Specifically regarding claim 9, Lee further discloses that the core-shell particles comprise a core having a glass transition temperature of -80ºC to 0ºC and a shell having a glass transition temperature of about 50ºC to about 120ºC (paragraph [0013]).
	The Tg ranges for the core and shell polymers disclosed by Lee are construed meet the requisite relationship of Tg(c)<Tg(s) recited by claim 9.
	Specifically regarding claim 10, Lee further discloses that the adhesive composition includes 1 part by weight to about 90 parts by weight of the acrylic compound and about 0.15 parts by weight to about 14.5 parts by weight of the core-shell particles (paragraph [0023]), which is construed to include or overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the core-shell particles of Lee into the adhesive composition of Lee. The motivation for doing so would have been to increase the impact strength of the adhesive composition.
	As to the specific storage modulus properties of the claims, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters.
	Further, Kishioka teaches the same hydroxyl-containing monomer (i.e., 4-hydroxybutyl (meth)acrylate) (paragraph [0037]) and the same comonomer (i.e., 2-ethylhexyl(meth)acrylate) (paragraph [0033]) as utilized in the illustrative examples of Applicant’s original disclosure (see Specification at pages 38-47); furthermore, the prior art combination encompasses the same core-shell particles required by the claims.
	Since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties.
	Support for such a position comes from Applicant’s original disclosure, which illustrates that a composition comprising a monomer mixture of 2-ethylhexyl acrylate (EHA) 4-hydroxybutyl acrylate (HBA); nanoparticles, a radical polymerization inhibitor inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone; and a silane coupling agent produces an adhesive having the requisite modulus properties (Specification at pages 38-47 and Table 1, wherein all the examples having storage modulus values over the range of -20ºC and 80ºC meeting the requisite slope).
	Similarly, the prior art combination encompasses an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate of Kishioka, the nanoparticles of Lee; benzoin initiators inclusive of 2,2-dimethoxy-2-phenylacetophenon and 1-hydroxycyclohexyl phenyl ketone (Kishioka at paragraph [0050]); and a silane coupling agent (Kishioka at paragraph [0080]).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperature are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Lee with Kishioka to obtain the invention as specified by the claims.

Regarding instant claim 17, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 18, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
	Kishioka does not explicitly disclose the adhesive sheet having the requisite transparency after the film is subjected to 200% stretching, as required by the claim. However, Kishioka, as cited above, teaches the importance of maintaining transparency. Furthermore, the scope of the prior art combination is construed to encompass an embodiment that is substantially identical to the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	
Regarding instant claim 22, Kishioka further discloses that the pressure-sensitive adhesive has a substrate exemplified by various optical films (paragraph [0110]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Takarada et al. (US Patent Application Publication No. US 2010/0209703 A1) (Takarada).

Regarding instant claims 2-5, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Lee does not explicitly disclose the peel strength of the adhesive film.
	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	While there is no disclosure in the prior art combination regarding method by which the peel strength is measured, absent evidence of criticality regarding how the peel strength is measured and given that the peel strength of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Lee to obtain the invention as specified by the instant claims.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claims 1 and 6 above, and further in view of Kimura et al. (US Patent No. 6,771,335) (Kimura).

Regarding instant claim 11, Kishioka in view of Lee discloses the adhesive composition comprising organic particles as cited above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a haze of 3.0% or less (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the difference in index of refraction between the nanoparticles and the hydroxyl-group containing (meth)acrylic copolymer.
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Lee that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would have been to minimize the internal haze caused by the combination of particles and resin.
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Lee to obtain the invention as specified by the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Ooka et al. (WIPO International Publication No. WO 2014/091927 A1 with citations taken from the provided machine translation) (Ooka).

Regarding instant claim 19, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm.
	Kishioka in view of Lee does not explicitly disclose the recovery rate of the adhesive film.
	However, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range presently claimed, it is the Examiner's position that Ooka meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Alternatively, since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Support for such a position comes from Applicant’s original disclosure, which illustrates that a composition comprising a monomer mixture of 2-ethylhexyl acrylate (EHA) 4-hydroxybutyl acrylate (HBA); nanoparticles, a radical polymerization inhibitor inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone; and a silane coupling agent produces an adhesive having the requisite recovery rate (Specification at pages 38-47 and Table 1, wherein all the examples demonstrate the requisite recovery rate).
	Similarly, the prior art combination encompasses an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate of Kishioka, the nanoparticles of Lee; benzoin initiators inclusive of 2,2-dimethoxy-2-phenylacetophenon and 1-hydroxycyclohexyl phenyl ketone (Kishioka 15 paragraph [0050]); and a silane coupling agent (Kishioka at paragraph [0080]).
	Therefore, it would have been obvious to combine Ooka with Kishioka in view of Lee to obtain the invention as specified by the instant claims. Therefore, it would have been obvious to combine Ooka with Kishioka in view of Lee to obtain the invention as specified by the instant claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication No. US 2006/0035076 A1) (Kim).

Regarding instant claim 20, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Lee does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from the pressure-sensitive adhesive composition of Kishioka in view of Lee as prescribed by Kim. The motivation for doing so would have been that adhesive compositions that do not produce bubbles have excellent durability.
	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Lee to obtain the invention as specified by the instant claim.

Claims 1, 6-10, 12-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong et al. (US Patent Application Publication No. US 2005/0154140 A1).

Regarding instant claims 1, 6-10, 12-16, and 21:
	Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]). Kishioka further discloses that the acrylic polymer comprises a monomer selected from an (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group, wherein the Tg of a homopolymer formed from the monomer is -10ºC or higher  (paragraph [0031-0032]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The combination of the hydroxyl group-containing (meth)acrylate and the (meth)acrylic alkyl ester is construed to meet the claimed (meth)acrylic copolymer.
	Specifically regarding claim 8, Kishioka discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]).
	Specifically regarding claim 12, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acrylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	It is noted that the amount of hydroxyl-containing (meth)acrylic ester and the amount of (meth)acrylic alkyl ester disclosed by Kishioka overlaps or includes the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Specifically regarding claim 13, Kishioka further discloses that the acrylic polymer is formed from monomer components inclusive of(meth)acrylic alkyl esters, amide group-containing monomers, alkoxy group-containing monomers, and phenyl group-containing monomers (paragraph [0032; 0040]).
	Specifically regarding claim 14, Kishioka further discloses that the acrylic polymer comprises a content of carboxyl-containing monomers (paragraph [0064]).
	Specifically regarding claim 15, Kishioka further discloses that the acrylic polymer comprises a polymerization initiator (paragraph [0068]) and a crosslinking agent (paragraph [0080]).
	Specifically regarding claim 16, Kishioka further discloses that the acrylic polymer comprises silane coupling agents (paragraph [0080]).
	Specifically regarding claim 21, Kishioka further discloses that the acrylic polymer is polymerized by irradiation with an active energy ray inclusive of ultraviolet rays (paragraphs [0065-0066]), which is construed to meet the claimed limitation of the adhesive film is cured by UV irradiation.
	Kishioka is silent with regard to the storage modulus properties of the adhesive film. Kishioka is further silent with regard to a content of specific organic particles.
	However, Hong discloses core-shell polymers that are useful as impact modifiers for plastic materials (paragraph [0002]). Hong further discloses that said core-shell polymers are inclusive of compositions recognized by one of ordinary skill in the art as organic (Claim 1). Hong further discloses that the core-shell polymer is a dry powder (Claim 8), which is construed to read on the organic particles of claim 6.
	Hong teaches that the particular core-shell particles of the invention are more easily distributed into a plastic material, which leads to a more impact-resistance product and also to an enhancement of optical properties (paragraph [0063]).
	Specifically regarding claim 7, Hong further discloses that the particles have a size which can range from 0.05 to 5 microns (paragraph [0055]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Specifically regarding claim 9, Hong further discloses that the core comprises a single elastomeric phase having a Tg of from -120 to 0ºC composed polymers inclusive of polyalkyl acrylates (paragraphs [0031; 0033; 0037; 0039]).
	Hong further discloses that the shell is composed of a layer of hard polymer having a Tg in the range of 40 to 150ºC composed of polymer inclusive of monomers including acryl acrylates (paragraphs [0043-0047]).
	The Tg ranges for the core and shell polymers disclosed by Hong are construed meet the requisite relationship of Tg (c)<Tg <(s) recited by claim 9.
	Specifically regarding claim 10, Hong further discloses that he core-shell particles are blended with a plastic material at a level of from 0.5 to 70 percent by weight based on the weight of the plastic material (paragraph [0059]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to include the core-shell polymer of Hong into the adhesive composition of Kishioka. The motivation for doing so would have been to provide the adhesive composition with increased impact resistance without deteriorating optical properties.
	As to the specific storage modulus properties of the claims, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters.
	Kishioka teaches the same hydroxyl-containing monomer (i.e., 4-hydroxybutyl (meth)acrylate) (paragraph [0037]) and the same comonomer (i.e., 2-ethylhexyl(meth)acrylate) (paragraph [0033]) as utilized in the illustrative examples of Applicant’s original disclosure (see Specification at pages 38-46); furthermore, the prior art combination encompasses the same core-shell particles required by the claims.
	Since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Support for such a position comes from Applicant’s original disclosure, which illustrates that a composition comprising a monomer mixture of 2-ethylhexyl acrylate (EHA) 4-hydroxybutyl acrylate (HBA); nanoparticles, a radical polymerization inhibitor inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone; and a silane coupling agent produces an adhesive having the requisite modulus properties (Specification at pages 38-47 and Table 1, wherein all the examples having storage modulus values over the range of -20ºC and 80ºC meeting the requisite slope).
	Similarly, the prior art combination encompasses an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate of Kishioka, the nanoparticles of Hong; benzoin initiators inclusive of 2,2-dimethoxy-2-phenylacetophenon and 1-hydroxycyclohexyl phenyl ketone (Kishioka 15 paragraph [0050]); and a silane coupling agent (Kishioka at paragraph [0080]).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperature are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Hong with Kishioka to obtain the invention as specified by the instant claims.

Regarding instant claim 17, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 18, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
	Kishioka does not explicitly disclose the adhesive sheet having the requisite transparency after the film is subjected to 200% stretching, as required by the claim. However, Kishioka, as cited above, teaches the importance of maintaining transparency. Furthermore, the scope of the prior art combination is construed to encompass an embodiment that is substantially identical to the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific amount of haze value after stretching is not considered to confer patentability to the claims. As the transparency and appearance of the pressure-sensitive adhesive sheet are variables that can be modified, among others, by the selection of an optimized acrylic pressure-sensitive adhesive encompassed by the scope of the prior art that exhibits the requisite haze value, the precise haze value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the haze value of the pressure-sensitive adhesive sheet after 200% stretching in the prior art combination to obtain the desired transparency and appearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 22, Kishioka further discloses that the pressure-sensitive adhesive has a substrate exemplified by various optical films (paragraph [0110]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Takarada.

Regarding instant claims 2-5, Kishioka in view of Hong discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Hong does not explicitly disclose the peel strength of the adhesive film.
	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Hong that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	While there is no disclosure in the prior art combination regarding method by which the peel strength is measured, absent evidence of criticality regarding how the peel strength is measured and given that the peel strength of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Hong to obtain the invention as specified by the instant claims.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claims 1 and 6 above, and further in view of Kimura.

Regarding instant claim 11, Kishioka in view of Hong discloses the adhesive composition comprising organic particles as cited above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a haze of 3.0% or less (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the difference in index of refraction between the nanoparticles and the hydroxyl-group containing (meth)acrylic copolymer.
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Hong that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would have been to minimize the internal haze caused by the combination of particles and resin.
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Hong to obtain the invention as specified by the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Ooka et al. (WIPO International Publication No. WO 2014/091927 A1 with citations taken from the provided machine translation) (Ooka).

Regarding instant claim 19, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm.
	Kishioka in view of Lee does not explicitly disclose the recovery rate of the adhesive film.
	However, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range presently claimed, it is the Examiner's position that Ooka meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Alternatively, since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Support for such a position comes from Applicant’s original disclosure, which illustrates that a composition comprising a monomer mixture of 2-ethylhexyl acrylate (EHA) 4-hydroxybutyl acrylate (HBA); nanoparticles, a radical polymerization inhibitor inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone; and a silane coupling agent produces an adhesive having the requisite recovery rate (Specification at pages 38-47 and Table 1, wherein all the examples demonstrate the requisite recovery rate).
	Similarly, the prior art combination encompasses an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate of Kishioka, the nanoparticles of Hong; benzoin initiators inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone (Kishioka 15 paragraph [0050]); and a silane coupling agent (Kishioka at paragraph [0080]).
	Therefore, it would have been obvious to combine Ooka with Kishioka in view of Hong to obtain the invention as specified by the instant claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong as applied to claim 1 above, and further in view of Kim.

Regarding instant claim 20, Kishioka in view of Hong discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Hong does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from the pressure-sensitive adhesive composition of Kishioka in view of Hong as prescribed by Kim. The motivation for doing so would have been that adhesive compositions that do not produce bubbles have excellent durability.
	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Lee to obtain the invention as specified by the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/682,749 (App 749).

Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application is a combination of the limitations of claims 1 and 9 of App 749. All other claim limitations of the instant application are recited entirely by claims 1-30 of App 749.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 17-20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/933,853 (App 853).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of App 853 recites, specifically, the monomers of the claimed copolymer.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending App 853 in view of Kishioka.

Regarding claims 14-16, claims 1-32 of App 853 claim the same adhesive film with the exception of the additives recited by the instant claims.
	However, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film. Kishioka further discloses that the pressure-sensitive adhesive comprises polymerization initiators (paragraph [0068]), crosslinking agents, silane coupling agents, antioxidants, age inhibitors, and tackifiers (paragraph [0080]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the polymerization initiators, crosslinking agents, silane coupling agents, antioxidants, age inhibitors, and tackifiers of Kishioka into the adhesive of claim 1 of App 853. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,745,597 B2 (Patent 597).

Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 of Patent 597 recites the specific core-shell particles; furthermore, dependent claim 11 of Patent 597 recites the requisite glass transition temperature recited by independent claim 1 of the instant application. All other claim limitations of the instant application are recited in their entirety by the claims of Patent 597, either individually or in combination with each other.
	
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent 597 in view of Kishioka.

Regarding instant claim 16, claims 1-18 claim the same adhesive film with the exception of the silane coupling agent recited by the instant claim.
	However, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film. Kishioka further discloses that the pressure-sensitive adhesive comprises silane coupling agents, (paragraph [0080]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the silane coupling agents of Kishioka into the adhesive of claim 1 of App 853. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.

Applicant contends that the Examiner has not established a prima facie case of obviousness. Specifically, Applicant contends that hat Kishioka fails to disclose or suggest that the recited storage modulus at 80ºC and/or the average slope of -9.9 to 0 are result effective variables.
	Applicant’s argument is unpersuasive. As discussed in the prior art rejections above, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffer from edge problems such as “edge-oozing”. Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of the acrylic compounds and reaction parameters. It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art, given this disclosure of Kishioka, to optimize the adhesive composition of Kishioka such that it exhibits the same properties afforded by the optimization of the modulus over the entire working temperature range in the intended use of the claimed adhesive.
	

Applicant further traverses the Examiner’s position that the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, and that said encompassed embodiment must have the same properties as the claims. To rebut such a position, Applicant points to the Examples of the original disclosure, wherein Applicant points to Examples 1, 4, and 8 all having the same 80ºC (i.e., single-point modulus), but different average slopes. Applicant uses this data to explain that the various adhesive properties (e.g., storage modulus at given temperatures and the rate of change in storage modulus over a range of temperatures) are not inherent properties to a given adhesive composition.
	Applicant’s argument is unpersuasive and confusing. It is not readily clear why the specific properties of an adhesive (e.g., storage modulus at given temperatures and the rate of change in storage modulus over a range of temperatures) would not be inherent to a specific adhesive composition. If this position were true, then why would Applicant provide a table of specific adhesive compositions with specific properties, if said adhesive properties are not always exhibited by the specific adhesive composition? At best, it appears as if Applicant is arguing that adhesive properties are not inherent to broad disclosure of a list of possible adhesive compositions, and that only specific adhesive compositions in said broad scope would necessarily exhibit desired properties. However, such an argument is unpersuasive, as the scope of the prior art combination, as mapped above, necessarily encompasses an identical embodiment to Applicant’s invention, and that such an encompassed embodiment would have the claimed properties. The Examiner’s position is not that the entirety of the scope of the prior art inherently has the same properties as the claims, but that such an embodiment exists within the scope of the prior art, and it is not outside the ambit of one of ordinary skill in the art to arrive at Applicant’s invention through routine experimentation.

Applicant further contends that the properties of the claimed adhesive composition are critical because of unexpected desirable results. Specifically, Applicant contends that the prior art fails to recognize an adhesive strip that maintains viscoelasticity over a wide temperature range while exhibiting low haze, good adhesive, good recovery rate, and good levels of bubble generation. To further support their position, Applicant submits a Declaration under 37 CFR 1.132 filed September 23, 2021 in the parent application (U.S. Application No. 16/933,853) (September 2021 Declaration). In the September 2021 Declaration, Applicant shows Supplementary Examples 4-8 that shows those adhesive compositions with slopes outside of the claimed range do not provide satisfactory foldability even when the storage modulus at 80ºC is within 10 kPa to 1,000 kPa.
	Applicant’s arguments and the data provided by the September 2021 Declaration are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d).
	In the instant case, Applicant’s claimed composition is to an adhesive composition having specific properties, but composed of any adhesive composition comprising a monomer mixture formed from a (meth)acrylic copolymer, the monomer mixture comprising a comonomer, wherein a homopolymer of the comonomer has a glass transition temperature of about -150ºC to 0ºC (i.e., the broadest limitations of claim 1). However, the data presented by in Applicant’s original disclosure and the September 2021 Declaration present those compositions made of specific monomers in specific amounts further comprising additional ingredients inclusive of at least specific organic particles, specific initiators, and specific silane coupling agents. It is not readily apparent that Applicant’s original examples and those exhibited in the September 2021 Declaration are reasonably representative of the entirety of Applicant’s claimed scope of invention. In other words, it is not readily apparent that every adhesive composition comprising a (meth)acrylic comonomer having a glass transition temperature within a broad range and exhibits the claimed storage modulus rate of change over time would necessarily exhibit Applicant’s touted unexpected properties of folding/viscoelasticity. Further, it is not readily apparent that such results are unexpected or if the skilled artisan could readily achieve similar results using routine experimentation and his or her knowledge at before the effective filing date of the claimed invention.

Applicant further argues that the inventive adhesive satisfies a long felt but unresolved need. Specifically, Applicant points to the significant commercial success of the Samsung Galaxy Z Flip 3, as evidenced by the Declaration under 37 CFR 1.132 submitted on November 30, 2021 in the parent application, U.S. Application No. 16/933,853 (November 2021 Declaration). 
	Applicant’s argument as to the long felt but unresolved need alleviated by the inventive adhesive is unpersuasive. Specifically, the identity of the adhesive of the Samsung Galaxy Z Flip 3 is not readily apparent. While Applicant declares that the adhesive disclosed in the current Application is the same found in the commercial product, it would be readily apparent such a commercial adhesive is a specific, singular composition. Therefore, it is not readily apparent that the long felt commercial need alleged by Applicant is satisfied by the entirety of the scope of Applicant’s claimed invention, or if the long felt need is only satisfied by the specific adhesive of the commercial product. 

As to the remaining prior art rejections, Applicant merely alleges that the teachings of the remaining prior art references do not alleviate the failures above, but the alleged failures are addressed above.

The double patenting rejections are maintained as Applicant has reserved the right to either argue against the rejections or file a Terminal Disclaimer against the remaining rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/02/2022